The opinion of the court was delivered by
West, J.:
The defendant was convicted of maintaining a liquor nuisance and appeals, assigning as error that the verdict is contrary to the law and the evidence. Numerous witnesses *365desired the jury to believe that it was a social affair by a club, but the sheriff and undersheriff told what they saw, and this was quite sufficient to support, the verdict/
Being in accord with this part of the evidence, which the jury evidently believed, the verdict is also in harmony with the law.
The judgment is affirmed.